NUMBER 13-21-00438-CV

                               COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


               IN THE INTEREST OF T.C. and K.C., CHILDREN


                 On appeal from the County Court at Law No. 5
                         of Nueces County, Texas.


                                         ORDER
                 Before Justices Hinojosa, Tijerina, and Silva
                              Order Per Curiam
       This is an appeal of a final order terminating parental rights. The court reporter has

filed a first ten-day request for extension of time to file the reporter’s record.

       Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals but include additional expedited

deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The

intermediate appellate courts are directed to ensure “as far as reasonably possible” that
these appeals are brought to final disposition within 180 days of the date the notice of

appeal is filed. TEX. R. JUD. ADMIN. 6.2(a). Given the nature of these cases and the

shortened appellate deadlines, we limit the request to one ten-day extension of time

absent truly extraordinary circumstances. See TEX. R. APP. P. 38.6(d).

       This Court, having fully examined and considered the court reporter’s request is of

the opinion that, in the interest of justice, the court reporter’s first request for extension of

time to file the reporter’s record should be granted with order. The Court, however,

requires strict adherence to the briefing rules in appeals of parental termination cases,

such as this appeal, and looks with disfavor upon the delay caused by such extension

requests. See TEX. R. APP. P. 38.6; see also id. at R. 28.4.

       The Court grants the court reporter’s request for extension of time. This request is

granted insofar as the Court will extend the court reporter’s deadline to file the reporter’s

record ten (10) days from the date of this order. Further requests for extension of time will

not be favorably entertained by this Court, absent extraordinary circumstances.



                                                                          PER CURIAM


Delivered and filed on the
9th day of February, 2022.




                                               2